Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                              Claim Objection
2.     Claim 11 is objected because of the following reasons:
         Regarding independent claim 11, claim in lines 2-3 recites “determine the auxiliary line based on at least of two the feature points”, the auxiliary line lacks the antecedent basis.   Claim 11 is dependent on claim 8 but it should be dependent on claim 9. Proper correction is required.

                Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.      Claim 14 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  The specification has not clearly distinguish between transitory and non-transitory computer-readable medium.   But, transitory signals (RF signal) are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  non-transitory computer-readable medium” would resolve this issue.

  Claim Rejections - 35 USC § 103
5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




6.        Claims 1-5, 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20190377047).
         Regarding claims 1 and 8 Chen disclose computer and scanner/scanning (FIG. 7 blocks 72 and 76),
          recognizing and analyzing a pre-scan image through pre-trained neural network to determine and identify a region of interest in pre-scan image (paragraph 0017, lines 9-10 & also note paragraph 0023, pre-scan data is inputted to the network & also note paragraph 0023 paragraph 0050, lines 5-7, pre-scan of the patient image, paragraph 0036, lines 1-5 neural network, paragraph 0038, lines 1-5, the deep architecture is defined to learn the features at different levels of abstraction based on input image  and paragraph 0039, 6-12 Chen states “In general, for convolution, subsequent units have more abstraction. For example, the first unit provides features from the image, such as one node or feature being a line found in the image. The next unit combines lines, so   Obviously this corresponds to recognizing and analyzing a pre-scan image through pre-trained neural network to determine and identify a region of interest [shape] in pre-scan image).
             determining according to feature information of identified region of interest scanning parameters for further scanning region of interest (paragraph 0039, 6-12 Chen states “In general, for convolution, subsequent units have more abstraction. For example, the first unit provides features from the image, such as one node or feature being a line found in the image. The next unit combines lines, so that one of the nodes is a corner. The next unit may combine features (e.g., the corner and length of lines) from a previous unit so that the node provides a shape indication. For transposed-convolution to reconstruct, the level of abstraction reverses, paragraph 0048 Chen states  “The discriminator network 30 is defined to take the features from each pooling level and/or other layers of the encoder 26 and try to discriminate between the sequence (e.g., are those features from T1w, T2w, FLAIR, etc.[scanning parameter]). The adversarial loss is written such that the encoder 26 learns to generate features that could not be recognized by the sequence adaptation discriminator network 30” and Chen paragraph 0062 states “Once trained, a matrix, kernels, or other trained network is output. The machine-learned network includes definitions of convolution kernels, links, weights, pooling, and/or other characteristics [scanning parameters] of the network trained to generate the image from input MR data [further scanning]”.  This 
            Therefore it would have been obvious to one having ordinary skill in the before the filing of the claimed invention to recognize and analyze a pre-scan image through pre-trained neural network to determine and identify a region of interest in pre-scan image and determine according to feature information of identified region of interest scanning parameters for further scanning region of interest because such a process provide training of medical scanner based on the neural network or artificial intelligence.
           Regarding claims 2 and 9 Chen disclose the scanning parameters for further scanning of the region of interest are determined by determining an auxiliary line in the pre-scan image (Chen,  paragraph 0039, 6-12 Chen states “In general, for convolution, subsequent units have more abstraction. For example, the first unit provides features from the image, such as one node or feature being a line found in the image)
            Regarding claim 3 Chen disclose capturing a plurality of pre-scan images to obtain a pre-scan image set (paragraph 0050, lines 5-7, pre-scan of the patient image and paragraph 0023, the training is by an image processor, the imaging system (i.e., scanner), a workstation, a server, a computer, or other machine. The machine learning trains to predict a spatial distribution of anatomy from the input MR data. There are plurality of anatomy areas such as brain, heart for each patient and there are different patients therefore it is obvious that system of Chen includes capturing a plurality of pre-scan images to obtain a pre-scan image set and also note: paragraph 0048 and also note paragraph 0060 paragraph 0060 The training is to learn to output an image. The many samples (pre-scan] the training data are used to learn to output artifact reduced 
            marking regions of interest on the pre-scan images to obtain a training set (Chen,  paragraph 0039, 6-12 Chen states “In general, for convolution, subsequent units have more abstraction. For example, the first unit provides features from the image, such as one node or feature being a line found in the image and also note paragraph 0060); and
             training a neural network by using the pre-scan image set as an input and the training set as an output to obtain the pre-trained neural network (paragraph 0060 The training is to learn to output an image. The many samples (pre-scan] the training data are used to learn to output artifact reduced images given artifact contaminated MR data. The output image is for spatially distributed locations, such as outputting scalar or display values for 2D or 3D locations and paragraph 0062 Once trained, a matrix, kernels, or other trained network is output. The machine-learned network includes definitions of convolution kernels, links, weights, pooling, and/or other characteristics of the network trained to generate the image from input MR data with or without input metadata and/or auxiliary map. The machine-learned detector is output to a network or memory. For example, the neural network as trained is stored in a memory for transfer and/or later application. All this corresponds to training a neural network by using the pre-scan image set as an input and the training set as an output to obtain the pre-trained neural network).
             Regarding claims 4 and 10 Chen disclose computing portion further comprises a preprocessing portion, configured to convert the pre-scan image acquired when pre-
            the pre-trained neural network recognizes and analyzes the pre-scan image in the red, green, and blue (RGB) format (Fig. 7, paragraph 0023 Chen training is by an image process and paragraph 0083 state image processor includes color mapping therefore it would be obvious in the system of Chen the pre-trained neural network recognizes and analyzes the pre-scan image in the red, green, and blue (RGB) format and also note: paragraph 0038-0039 neural network recognizes analysis of pre-scan image) and
              outputs a binary image having the identified region of interest (Fig. 7, paragraph 0083 discloses image processing and output to display as  image however it is conventional to process image in color and display binary image such shown by Krishnan (US20060100518) in paragraph 0020 and paragraph 0029 [last line]).
             Regarding claims 5 and 11 Chen disclose determining a feature point in the identified region of interest, and determining the auxiliary line based on at least two of the feature points (paragraph 0039, 6-12 Chen states “In general, for convolution, subsequent units have more abstraction. For example, the first unit provides features from the image, such as one node or feature being a line found in the image. The next unit combines lines, so that one of the nodes is a corner. The next unit may combine features (e.g., the corner and length of lines) from a previous unit so that the node provides a shape indication. Note: In the system of Chen line composed of two corners therefore it is obvious in the system of Chen that line is based on two feature points [corners]). 
            Regarding claims 7 and 13 Chen disclose the feature point comprises a vertex of the identified region of interest, and the auxiliary line is determined by fitting a straight line based on two adjacent groups of vertexes (paragraph 0039, 6-12 Chen states “In general, for convolution, subsequent units have more abstraction. For example, the first unit provides features from the image, such as one node or feature being a line found in the image. The next unit combines lines, so that one of the nodes is a corner. The next unit may combine features (e.g., the corner and length of lines) from a previous unit so that the node provides a shape indication.  It is obvious in the system of Chen that line composed of corners [vertexes] and each line is the  line is determined by fitting a straight line based on two adjacent groups of vertexes);
            
            Regarding claim 14 Chen disclose computer readable storage stores an instruction when executed by processor (Fig. 7 blocks 76 and 78, paragraph 0084-0085 and 0095).
                               Claims Objected
7.           Claims 6 and 12 are objected as being dependent on rejected base but would be allowable if written in independent form including limitations of the base claim and any intervening claims and provided that objection to claim 11 is corrected because claims 12 and 13 are dependent on claim 11. 


                              Communication
8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624